Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 1 of 110 Page ID
                                 #:21846
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 2 of 110 Page ID
                                 #:21847
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 3 of 110 Page ID
                                 #:21848
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 4 of 110 Page ID
                                 #:21849
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 5 of 110 Page ID
                                 #:21850
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 6 of 110 Page ID
                                 #:21851
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 7 of 110 Page ID
                                 #:21852
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 8 of 110 Page ID
                                 #:21853
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 9 of 110 Page ID
                                 #:21854
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 10 of 110 Page ID
                                  #:21855
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 11 of 110 Page ID
                                  #:21856
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 12 of 110 Page ID
                                  #:21857
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 13 of 110 Page ID
                                  #:21858
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 14 of 110 Page ID
                                  #:21859
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 15 of 110 Page ID
                                  #:21860
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 16 of 110 Page ID
                                  #:21861
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 17 of 110 Page ID
                                  #:21862
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 18 of 110 Page ID
                                  #:21863
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 19 of 110 Page ID
                                  #:21864
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 20 of 110 Page ID
                                  #:21865
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 21 of 110 Page ID
                                  #:21866
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 22 of 110 Page ID
                                  #:21867
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 23 of 110 Page ID
                                  #:21868
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 24 of 110 Page ID
                                  #:21869
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 25 of 110 Page ID
                                  #:21870
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 26 of 110 Page ID
                                  #:21871
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 27 of 110 Page ID
                                  #:21872
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 28 of 110 Page ID
                                  #:21873
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 29 of 110 Page ID
                                  #:21874
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 30 of 110 Page ID
                                  #:21875
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 31 of 110 Page ID
                                  #:21876
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 32 of 110 Page ID
                                  #:21877
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 33 of 110 Page ID
                                  #:21878
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 34 of 110 Page ID
                                  #:21879
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 35 of 110 Page ID
                                  #:21880
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 36 of 110 Page ID
                                  #:21881
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 37 of 110 Page ID
                                  #:21882
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 38 of 110 Page ID
                                  #:21883
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 39 of 110 Page ID
                                  #:21884
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 40 of 110 Page ID
                                  #:21885
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 41 of 110 Page ID
                                  #:21886
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 42 of 110 Page ID
                                  #:21887
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 43 of 110 Page ID
                                  #:21888
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 44 of 110 Page ID
                                  #:21889
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 45 of 110 Page ID
                                  #:21890
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 46 of 110 Page ID
                                  #:21891
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 47 of 110 Page ID
                                  #:21892
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 48 of 110 Page ID
                                  #:21893
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 49 of 110 Page ID
                                  #:21894
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 50 of 110 Page ID
                                  #:21895
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 51 of 110 Page ID
                                  #:21896
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 52 of 110 Page ID
                                  #:21897
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 53 of 110 Page ID
                                  #:21898
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 54 of 110 Page ID
                                  #:21899
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 55 of 110 Page ID
                                  #:21900
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 56 of 110 Page ID
                                  #:21901
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 57 of 110 Page ID
                                  #:21902
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 58 of 110 Page ID
                                  #:21903
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 59 of 110 Page ID
                                  #:21904
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 60 of 110 Page ID
                                  #:21905
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 61 of 110 Page ID
                                  #:21906
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 62 of 110 Page ID
                                  #:21907
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 63 of 110 Page ID
                                  #:21908
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 64 of 110 Page ID
                                  #:21909
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 65 of 110 Page ID
                                  #:21910
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 66 of 110 Page ID
                                  #:21911
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 67 of 110 Page ID
                                  #:21912
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 68 of 110 Page ID
                                  #:21913
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 69 of 110 Page ID
                                  #:21914
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 70 of 110 Page ID
                                  #:21915
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 71 of 110 Page ID
                                  #:21916
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 72 of 110 Page ID
                                  #:21917
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 73 of 110 Page ID
                                  #:21918
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 74 of 110 Page ID
                                  #:21919
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 75 of 110 Page ID
                                  #:21920
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 76 of 110 Page ID
                                  #:21921
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 77 of 110 Page ID
                                  #:21922
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 78 of 110 Page ID
                                  #:21923
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 79 of 110 Page ID
                                  #:21924
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 80 of 110 Page ID
                                  #:21925
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 81 of 110 Page ID
                                  #:21926
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 82 of 110 Page ID
                                  #:21927
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 83 of 110 Page ID
                                  #:21928
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 84 of 110 Page ID
                                  #:21929
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 85 of 110 Page ID
                                  #:21930
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 86 of 110 Page ID
                                  #:21931
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 87 of 110 Page ID
                                  #:21932
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 88 of 110 Page ID
                                  #:21933
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 89 of 110 Page ID
                                  #:21934
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 90 of 110 Page ID
                                  #:21935
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 91 of 110 Page ID
                                  #:21936
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 92 of 110 Page ID
                                  #:21937
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 93 of 110 Page ID
                                  #:21938
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 94 of 110 Page ID
                                  #:21939
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 95 of 110 Page ID
                                  #:21940
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 96 of 110 Page ID
                                  #:21941
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 97 of 110 Page ID
                                  #:21942
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 98 of 110 Page ID
                                  #:21943
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 99 of 110 Page ID
                                  #:21944
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 100 of 110 Page ID
                                   #:21945
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 101 of 110 Page ID
                                   #:21946
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 102 of 110 Page ID
                                   #:21947
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 103 of 110 Page ID
                                   #:21948
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 104 of 110 Page ID
                                   #:21949
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 105 of 110 Page ID
                                   #:21950
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 106 of 110 Page ID
                                   #:21951
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 107 of 110 Page ID
                                   #:21952
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 108 of 110 Page ID
                                   #:21953
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 109 of 110 Page ID
                                   #:21954
Case 8:03-cv-01742-CJC-DFM Document 499-1 Filed 12/28/18 Page 110 of 110 Page ID
                                   #:21955
